United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, Conway, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1405
Issued: February 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2010 appellant filed a timely appeal from the January 19, 2010 merit
decision of the Office of Workers’ Compensation Programs, which denied an increased schedule
award for his left eye. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant has more than a 50 percent impairment of his left eye.
FACTUAL HISTORY
On October 24, 2001 appellant, then a 25-year-old seasonal forestry technician, sustained
an injury in the performance of duty when, while notching out a base log with the butt end of an
axe, a chunk of wood struck him in the left eye. The Office accepted his claim for foreign body
in left eye, open angle glaucoma with borderline findings, left, after-cataract obscuring vision,
contusion of eyeball and hyphema.

The Office issued a schedule award for 20 percent impairment of the left eye. It later
issued a schedule award for an additional 30 percent impairment of the left eye, reflecting a total
impairment rating of 50 percent.
Dr. Richard J. Lasonde, a Board-certified ophthalmologist and an impartial medical
specialist who would continue following appellant, made clear on April 8, 2003 that the
American Medical Association, Guides to the Evaluation of Permanent Impairment was
cumbersome to use and “could not accurately describe the loss of [appellant’s] vision.” He
estimated appellant’s visual loss in the left eye to be “at least 75 percent.”
Dr. Lasonde examined appellant on January 24, 2005 and recorded visual acuity in the
left eye at 20/40. On October 27, 2005 he recorded 20/50. Dr. Lasonde stated: “Based on the
A.M.A., Guides, I believe [appellant] has suffered at least 85 percent loss of vision if not more in
his left eye.”
On August 30, 2006 Dr. Lasonde recorded visual acuity at 20/40 in the left eye. On
November 6, 2007 he estimated appellant’s loss of vision to be “80 percent or more given the
20/200 near visual acuity, the metamorphopsia, the complete loss of accommodation and the loss
of stereo vision.”1 On November 28, 2007 Dr. Lasonde reported visual acuity of 20/50 in the left
eye at distance and 20/200 near. He noted a +2 posterior capsular opacification and
recommended a YAG capsulotomy, which he explained should bring visual improvement.
After a congressional inquiry into the status of his case and the extent of his impairment,
the Office referred appellant, together with the medical record and a statement of accepted facts,
to Dr. William M. Marsh, a Board-certified ophthalmologist, for a current evaluation.
On April 21, 2009 Dr. Marsh related appellant’s history of injury and reviewed the
medical record. He noted that appellant had apparently undergone cataract surgery after it was
recommended on November 28, 2007, as there was now no opacity in the visual axis. A physical
examination revealed, among other things, uncorrected visual acuity of 20/100 in the left eye.
Dr. Marsh did not repeat visual field testing, as the medical record provided several normal tests
and appellant did not claim peripheral vision loss. Uncorrected visual acuity for the unaffected
right eye was 20/20. Uncorrected binocular acuity was 20/20.
Dr. March determined that appellant had 50 percent loss of distance vision and 85 percent
loss of near vision in the left eye, which combined for 84 percent loss of central vision. This
corresponded, he stated, to 21 percent disability to the visual system.
An Office medical adviser attempted to combine the visual acuity scores for each eye2 to
a single functional acuity score for the person, and then used that score as a visual acuity score to
1

Near-vision measurements are often inaccurate and are now an optional consideration. A.M.A., Guides 282 (6th
ed. April 2009). If reading acuity is significantly worse than letter chart acuity, the functional acuity score may be
adjusted to the average of the distance acuity score and the near-vision acuity score. Id. at 290.
2

He found that 20/20 vision in the right eye gave a visual acuity score of 20, that 20/100 vision in the left eye
gave a visual acuity score of 100, and that 20/20 binocular vision gave a visual acuity score of 20. In fact, such
scores are 100, 65 and 100 respectively.

2

find impairment. A second Office medical adviser, unable to explain what the first had done,
found that appellant’s 20/100 vision, as reported by Dr. March, gave a visual acuity score of 65
and an impairment of 35 percent for the left eye.
On July 16, 2009 the Office denied an increased schedule award. In a decision dated
January 19, 2010, an Office hearing representative affirmed. The hearing representative found
that the weight of the medical evidence rested with the second medical adviser, who provided his
opinion with regard to the left eye, rather than the entire visual system and as Dr. Marsh’s
evaluation of appellant’s vision did not show more than 50 percent impairment of the left eye,
for which appellant already received compensation, the hearing representative found that
appellant was not entitled to an increased award.
On appeal, appellant urges the Board to review the medical evidence, read the numerous
signed documents and award the correct compensation.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act3 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
For 100 percent loss of an eye, as with blindness, the Act provides a maximum 160 weeks of
compensation.4 Compensation for loss of binocular vision is the same as for loss of the eye.5
Partial losses are compensated proportionately.6
Such loss or loss of use is known as permanent impairment. The Office evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.7 For impairment ratings calculated on and after May 1, 2009, the Office
should advise any physician evaluating permanent impairment to use the sixth edition and to
report findings in accordance with those guidelines.8

3

5 U.S.C. § 8107.

4

Id. at § 8107(c)(5).

5

Id. at § 8107(c)(14). But see Russell E. Wageneck, 46 ECAB 653 (1995) (holding there is no provision under
section 8107 of the Act for the combination of each eye into a schedule award for both eyes together, as there is for
loss of hearing in both ears; therefore, schedule awards are issued for each eye individually).
6

Id. at § 8107(c)(19).

7

20 C.F.R. § 10.404.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.a (January 2010).

3

Although the A.M.A., Guides provides that impairment ratings should be based on the
best-corrected visual acuity,9 the Act mandates that the degree of loss of vision must be
determined without regard to correction.10
ANALYSIS
The Office has issued formal schedule awards for 50 percent total impairment of
appellant’s left eye, amounting to 80 weeks of compensation out of a maximum 160. The issue
on appeal is whether appellant is entitled to an increased award.
The only current visual examination comes from Dr. Marsh, the Board-certified
ophthalmologist and Office referral physician, who found that appellant’s uncorrected visual
acuity was 20/100 in the left eye. Using Table 12-2, page 288 of the sixth edition of the A.M.A.,
Guides, visual acuity of 20/100 gives a visual acuity score of 65 and thus an impairment rating of
35 percent for the left eye.11 There was no evidence of visual field impairment and no individual
adjustments for functional vision.12 As appellant’s impairment rating does not exceed his
previous rating of 50 percent, he is not entitled to an increased award. The Board will therefore
affirm the Office’s January 29, 2010 decision.
As appellant requested, the Board has reviewed his record and has determined that he
currently has no more than 35 percent impairment of his left eye according to the weight of the
medical evidence, which rests with Dr. Marsh’s findings on examination and the second medical
adviser’s correct application of the A.M.A., Guides.
Estimates of appellant’s impairment have varied over the years which have caused him to
question the correctness of the Office’s decision. Some of these estimates came from
Dr. Lasonde, who did not believe the A.M.A., Guides could accurately describe the loss of
appellant’s vision. For consistent results and to ensure equal justice for all claimants, the Office
has adopted the A.M.A., Guides as the standard for determining the percentage of impairment,
and the Board has concurred in such adoption.13 Estimates of impairment that do not follow the
protocols of the A.M.A., Guides, therefore, carry no weight in establishing a claimant’s
entitlement to schedule compensation.
9

A.M.A., Guides 283, 284, Chapter 12.2b.

10

5 U.S.C. § 8107(c)(19).

11

Uncorrected visual acuity of 20/100 in the left eye, 20/20 in the right eye and 20/20 in binocular vision
demonstrated no more than seven percent functional acuity-related impairment in appellant’s ability to perform
acuity-related daily living tasks. A.M.A., Guides 289 (Table 12-3).
12

Adjustments for such functions as contrast sensitivity, glare sensitivity, color vision defects and binocularity,
stereopsis, suppression and diplopia must be well documented and should be limited to an increase in impairment
by, at most, 15 points. A.M.A., Guides 305. Thus, appellant’s acuity-related impairment of 35 percent could not be
adjusted by other functions to more than the 50 percent rating he previously received. Optional near-vision acuity of
20/200, as reported by Dr. Lasonde on November 28, 2007, would not raise the impairment to more than 43 percent,
still below the 50 percent rating previously given. See supra note 1.
13

E.g., J.B., 61 ECAB ___ (Docket No. 09-2191, issued May 14, 2010).

4

The Board will affirm the Office’s January 19, 2010 decision to deny an increased award.
CONCLUSION
The Board finds that appellant has no more than 50 percent impairment of his left eye, for
which the Office has issued schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the January 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 17, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

